Citation Nr: 1201637	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from June 1965 to June 1968, and from December 2003 to January 2005.  He also had 19 years of service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for tinnitus and bilateral hearing loss, and granted service connection for lumbar spondylosis assigning a noncompensable evaluation, effective June 6, 2007.  In October 2008, the RO increased the evaluation for the lumbar spine disability to 10 percent, effective June 6, 2007.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in October 2008, the RO granted service connection for cervical spondylosis assigning a noncompensable evaluation, effective June 6, 2007.  In a correspondence dated November 2008, the Veteran stated that he wished to appeal the decision that "denied my claim[] for service connection of cervical spine condition."  However, the Veteran later clarified the issues on appeal, which did not include an increased evaluation claim for the neck.  See December 2008 VA Form 119.

The Veteran has raised an informal claim of secondary service connection for headaches.  This issue is not developed for appellate consideration and is referred to the RO for appropriate action.   

The issue of entitlement to an increased evaluation for lumbar spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record is at least in equipoise on the issue of whether the Veteran's tinnitus had its onset while on active duty. 


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA treatment records clearly indicate that the Veteran has a current diagnosis of tinnitus.  

The Veteran submitted to a VA audiological examination in September 2007.  He reported a gradual onset of tinnitus while stationed in Kuwait from January to December 2004.  The examiner, who is the Chief of Audiology Services at the Fayetteville, Arkansas VAMC, noted that the Veteran had been exposed to significant noise during deployment.  However, he determined that the onset of the tinnitus was not associated with a specific acoustic event, but rather appeared to coincide with the use of the medication Naproxen, which is an ototoxic drug.  He noted that the earliest documentation of Naproxen was 2004.  

The Board acknowledges that the Veteran has tinnitus.  The record also indicates that the Veteran is service connected for a lumbar spine disability, and that the Veteran took Naproxen for this service-connected disability during his 2004 deployment, which coincides with the reported date of onset, as well as during the appeals period.  

Having afforded the Veteran the full benefit of the doubt in this case, the Board concludes that the Veteran is entitled to service connection for tinnitus.  See 38 U.S.C. § 5107(b).  In this regard, the Board notes that the evidence in this case gives rise to the possibility of granting service connection on a secondary basis in that his tinnitus is shown to be related to medication taken for a service connected disability.  However, the Board concludes that service connection on a direct basis is actually more appropriate in that the claimed tinnitus is shown to have had its onset during a period of active duty, and to have continued thereafter.  As such, the Board finds that service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

The Veteran is service-connected for lumbar spondylosis, which is currently evaluated as 10 percent disabling.  

VA progress notes, private treatment records, and the August 2009 VA examination report establish that the Veteran has reported pain, numbness, and tingling of the lower extremities; urinary incontinence; and erectile dysfunction.  It is not clear whether these current neurological symptoms are related to the Veteran's lumbar spine disability.  Also, the VA examiner failed to discuss the extent of actual functional impairment due to pain.  Instead, he responded "yes" to the question concerning objective evidence of pain on active range of motion.  On remand, an adequate examination of the back that clearly identifies any current neurological impairment and the etiology of such is required.

In addition, the claims file indicates that the Veteran receives disability benefits from the Social Security Administration  (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Furthermore, there are outstanding treatment records that need to be obtained.  The Veteran contends that he has received treatment from the Mt. Vernon, Missouri Community Based Outpatient Clinic (CBOC) and the Fayetteville, Arkansas VAMC.  The RO did not request records from the Mt. Vernon CBOC, and the claims file contains treatment records for the Fayetteville VAMC from May to December 2008 only.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

2. Obtain outstanding VA treatment records from the Fayetteville, Arkansas VAMC from June 2006 to April 2008 and from the Mt. Vernon, Missouri CBOC form June 2006 to the present.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected lumbar spine disability.  All indicated examinations and testing should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  
      
Following an interview with the Veteran and a physical examination of him, the examiner should describe in detail all current manifestations of the service-connected lumbar spine disability, to include any associated neurological impairments or ankylosis.  As to any neurologic abnormality identified, including neuropathy, radiculopathy, erectile dysfunction, and/or bladder impairment, the examiner is asked to provide an opinion as to whether it is at least as likely as not, i.e. 50 percent or greater probability, secondary to, or is otherwise related to, the Veteran's service-connected lumbar spondylosis.  

Full range of motion testing, to include repetitive motion and a discussion of the impact of pain, weakness, fatigue, incoordination, or lack of endurance, must be provided.  The presence or absence of incapacitating episodes should be noted, with the duration of any such.  Complete rationale should be provided for all opinions expressed.  

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


